Citation Nr: 1439494	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  10-44 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include gout.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active air service from September 1965 to January 1969 and service in the Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge during a February 2012 videoconference hearing.  A transcript is of record.

The Board previously remanded the claim in January 2014 for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, a remand is required again in this case.  After the Veteran's appeal was transferred to the Board, VA's Appeals Management Center received a fax from private physician Dr. Blackburn's office inquiring into which fax number should be used to fax in the Veteran's treatment records.  The record does not appear to contain a response from VA informing Dr. Blackburn of the correct fax number, and the record does not contain any current treatment records from Dr. Blackburn. 

Accordingly, the case is REMANDED for the following action:

1. First, respond to the June 2014 fax from Dr. Blackburn's office, which indicates that the office was not sure to which fax number it should fax the Veteran's private treatment records.  Associate any response from with the record and any subsequent response from Dr. Blackburn's office with the record.  Notify the Veteran of VA's response to Dr. Blackburn's June 2014 fax.

2. Second, IF additional evidence is obtained which reflects complaints, treatment or a diagnosis of a foot disability, schedule the Veteran for a VA examination regarding the nature and etiology of any foot disability, including gout.  Provide the examiner with the electronic claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA not already of record.  The examiner should review this Remand and the claims file, perform all indicated studies, and report any findings in detail.

The examiner MUST provide an opinion, based on evidence in the record, regarding:  (a) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any foot disability present at any time after the Veteran's filing of his February 2008 claim is etiologically related to an in-service injury, event, or disease, to include his report of having been treated for swollen feet in 1966 while on temporary duty at Amarillo Air Force Base.

All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms.  See Transcript of Record at 3-8; September 1966 Performance Review (noting the Veteran's four months of temporary duty).

Please provide the basis for any diagnosis and a complete rationale, including a reasoned medical explanation.  If the examiner finds the Veteran has multiple foot diagnoses, the examiner should provide a separate opinion for each diagnosis. 

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training). 

3. Then, the RO or AMC should readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



